   Case 5:19-cv-00093-C Document 13 Filed 07/30/19                        Page 1 of 1 PageID 29



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        LUBBOCK DIVISION


DAVID MANUEL ARRELLANO.                               )
                                                      )
                         Plaintiff.                   )
                                                      )
                                                      )
                                                      )
SECURITY FINANCE CORPORATION.                         )
                                                      )
                         Defendant.                   )      Civil Action No.   5:   l9-CV-093-C


                                                  ORDER

        The Court, having considered Plaintiff s Notice ofVoluntary Dismissal, filed July 26,

2019, is of the opinion that Plaintiffmay voluntarily dismiss all claims asserted against Security

Finance Corporation pursuant to Federal Rule of           Civil Procedure 4l(a)(lXAXi). It is therefore

ORDERED that all claims asserted in the above-styled and -numbered civil action are hereby

DISMISSED WITH PREJUDICE                 as   of July 26, 2019. The Clerk of Court is hereby directed

to close this civil action.

        SO ORDERED this
                                .l'
                                20    e^ y ofJuly, 2019.




                                                            .CU          CS
                                                           ORU            TATES         IS   CT JUDGE
